Title: To George Washington from Peter Colt, 20 February 1778
From: Colt, Peter
To: Washington, George



May it please your Excellency,
Newhaven [Conn.] 20th Feby 1778

Your Favour of the 7th Instant came duly to hand. the Contents are truly distressing to every thinking Man—or well wisher to this Country. It is painfull to recount the Causes that have prevented our Supplies from this Quarter’s being more adequate to your wants than they

have been. But as my Character, I hear Suffers on that account—& as it is necessary that your Excellency should know the State of the Country—must inform you, that when I recvd my Commission & Instructions last August, I found the new plan for Subsisting the Army was so intricate, & the vouchers required for the settlement of our accounts, so difficult to be obtained, that I could not prevail on any of the late Comy Genl People to continue in the Service peticularly this was the Case with Colo. Champion & every one of his asst that had been employed in furnishing Beef Cattle for the Army. I had many objections myself to the plan, some of which were insuperable—This I notifyed Col. Buchanan off—& told him if Congress were determined to adhere to their plan, he must consider this Department as vacant, & fill it up accordingly—from that time to the 27th of Octr I never got any Letter from Mr Buchanan, acknowledging the receipt of mine, or giving me any encouragment that Congress would make any alterations. I had wrote Congress the 4th Octr—on the subject of my embarrassments—gave them a peticular account of the situation of the Comy Business in this Quarter—& beged them to appoint some person here who had influence enough with the people to carry their plan into execution, as I dispaired of doing it.
As I expected no further connection with the Comy Genl or employment under him, I went to the Eastward in Octr on my private concerns—at Bedford I recvd Mr Buchanans Letters, informing me he has at length obtained some of the Alterations I requested—& hoped I would engage in the Service—at same time inclosed sundry Resolves of Congress—one of which empowered Genl Putnam to appoint a D.C.G.P. in my stead—this I made no doubt he would immediatly do, & of course did not think it prudent to fix any assistants in Masechusets, for fear they would be immediatly displaced. I return’d home the first of Novr expecting to find some person acting in the Department formerly assigned me: but found nothing had been done. Matters being in this unhappy situation, I engaged in the service, under every embarassment, that could arrise from the Seasons being So far advanced, & an entire stagnation of Business, & utter want of Money—I found that the suspension of purchases had made a real scarcity of Meat—the Farmers had been told that no more Beef was to be purchased here for the Army; they had therefore neglected to fatten their Cattle—had sold them for the Teams—& the Beef was not to be had in plenty—all that could be purchased were sent forward—many of which were stoped by the Issuing Comy this side Hudsons River—unhappily the Expedition against Rhode Island consumed large Quantities of Provisions—and the Troops near Boston, & the Prisoners there, not only consumed all the Beef in that State; but drew large Quantities

from Connecticut—large Quantities also of live Stock & Salted Meat had been drawn from hence to the Nothard.
Colo. Trumbull’s resigning & this interuption in purchasing, has had the most fatal Effects in this Quarter—Our Supplies of salted Meat this Season are small—not one fourth part as much is collected as was last year—whence our Supplies are to come dont know.
Colo. Henry Champion is now appointed superintendant of the purchasing live Stock—& is made intirly independant of me—is to receive his Money from, & exhibit his accounts to the Comy Genl all purchases made since the first Instant are in his Name, your future Directions, respecting this Branch of Supplies, will therefore be to him—he is sending on large Numbers of Cattle—some of the Droves have unhappily been detained at the Ferry on Hudsons River I make no doubt of his exerting himself in this Business, & think him capable of procuring more Beef Cattle than any other Man in these New England States: but still fear his supplies will be inadiquate to your wants. I shall cherfully give him every assistance in my Power. If we can support the Army untill Grass fed Beef can be had, imagin there will be afterwards no difficulty in procuring Beef in plenty for the Army—except what arrises from the bad estimation of our paper Currency.
Mr Cuyler D.C.G.P. for the northern Department has lately demanded 1000 barels of Meat to be sent to Albany for the northern Expedition—he being unable to furnish a single barel—this increaseth my fears of our being unable to keep up the Supplies on Hudsons River, at Providence & Boston, & still sending on to the Army under your Excellencys Command the large Quantities required—This is but a disagreeable account of our Situation; yet is the only one I can with truth send—I have the honour to be, your Excellency’s most obdt hume Servant

Peter Colt D.C.G.P.East. Department

